id office uilc cca_2010060211551947 number release date from ----------------------- sent wednesday june am to ----------------- cc --------------------------------------- subject cdp issue - ----------------------- hi -------- this email responds to your request for assistance dated date you asked for advice regarding whether the taxpayers in this case are precluded from challenging their underlying liability in a collection_due_process cdp hearing for the reasons discussed below we believe that the taxpayers are entitled to dispute their underlying liability for tax years ------- through ------- the following are the facts as we understand them according to our email and telephone conversations with you and the settlement officer on date the taxpayers filed a form_1045 application_for tentative refund seeking to carry back a ------------------------casualty loss incurred in ------- to tax years ------- through ------- subsequently the service sought to disallow the casualty_loss while appeals was considering the taxpayers’ --------case the taxpayers signed a form_4549 income_tax examination changes disallowing the casualty_loss for ------- although the disallowance completely eliminated any loss carryback to the three prior years the form_4549 did not address the carryback years based on the form_4549 the service disallowed the loss_carrybacks for tax years ------- through ------- and summarily assessed those amounts pursuant to sec_6213 on march and the service mailed the taxpayers notices of adjustments made to their tax returns for ------- through ------- and enclosed unsigned forms which indicated that the reason for the change was the disallowance of the carryback losses the service initiated collection action against the taxpayers to collect the unpaid tax_liability for tax years ------- through ------- the taxpayers requested a cdp hearing and are now attempting to challenge their underlying tax_liability for tax years ------- through - ------- their position is that they did not realize that signing the form_4549 disallowing the loss for ------- would ultimately disallow their losses claimed in the carryback years a taxpayer is precluded from challenging the existence or amount of the underlying tax_liability during a cdp hearing if the taxpayer received a statutory_notice_of_deficiency for the tax_liability or otherwise had an opportunity to dispute the liability sec_6330 other than receipt of a notice_of_deficiency neither the statute nor its legislative_history defines what constitutes an opportunity to dispute the underlying tax_liability generally we interpret this to mean an opportunity to dispute the liability in an administrative hearing before appeals or in a judicial proceeding see sec_301_6330-1 q a-e2 see eg 124_tc_69 pursuant to sec_6213 if the service notifies a taxpayer that due to a mathematical_or_clerical_error an assessment of tax has been or will be made such notice is not considered a notice_of_deficiency for purposes of sec_6213 the service is permitted to summarily assess amounts arising out of excessive tentative carryback adjustments as if those amounts were mathematical or clerical errors sec_6213 see also 73_tc_902 i r c where the service summarily assesses due to a mathematical error the taxpayer may raise and appeals must consider any liability that arose as a result of a mathematical error adjustment see thomas v commissioner t c memo see also i r m because liability arising from excessive tentative carryback adjustments is assessed in the same manner as liability arising from mathematical error adjustments we see no reason why taxpayers should not similarly be afforded the opportunity to dispute their underlying liability in a cdp hearing in this case the service summarily assessed the taxpayers’ liability arising from excessive tentative carryback adjustments for tax years ------- through ------- pursuant to sec_6213 thus the service was not required to issue a notice_of_deficiency offering the taxpayers on opportunity to dispute their liability before the tax_court the taxpayers are permitted however to challenge their underlying liability for tax years ----- ------- through ------- in their cdp hearing the taxpayers otherwise would not be given an opportunity to dispute the liability before the tax_court or with appeals ordinarily a signed form_4549 waives taxpayers’ right to contest their underlying liability see 117_tc_324 here the form_4549 signed by the taxpayers does not preclude the taxpayers from challenging their liability for tax years ------- through ------- with appeals because the form_4549 relates only to the loss_year ------- and does not mention the carryback years ------- through ------- please let me know if you have any questions thank you ----------------------- ---------------------
